Case 20-10840 Doc19 Filed 02/20/20 Page 1 of 2

“> UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT. OF MARYLAND
_ Baltimore Division)

 

“ Inre: .

W W Contractors, Inc. =< °° ot : CASE No. 20-10840 “NVA
’ Chapter 7
Debtor

 

“AMENDED SCHEDULE F OF UNSECURED DEBTS:

= Warren Ie “Wiest President of the -debtor, ‘W. W Contractors, Inc., hereby. “amends its

Schedule F of unsecured debts to add creditors: and to correct the amounts owed to. previously- Lee

scheduled creditors: .

Creditor a . Amount

~ Binswanger Enterprises, LLC $4;966.85
965 Ridge Lake Blvd. oe
Memphis, TN 38120
Terminix International “$621.50
10715 Red Run Blvd.
Owings Mills, MD 21117
' Sunbelt Rentals, Inc.’ $3,563.01

P. O. Box 409211
Atlanta, GA 30384-9211

BG&E - $1,350,00
110 W. Fayette St.,
Baltimore, MD. 21201

' Canon CG $1967.00

4100 Fairfax Dr.
Suite 200
Arlington, Va. 22203

BCS (Building Control and Services $12,683.05
1730 E. Douglas
Wichita, KS 67214

Stanley Security a: . $2,384.61
65 Scott Swamp Road
Farmington, CT 06032
 

Case 20-10840 Doc19. Filed 02/20/20 Page 2 of 2

Nationwide Credit - $1689.00
5503 Cherokee Ave. oy
Alexandria; VA 22312 -

UNSWORN DECLARATION UNDER PENALTY OF PERJURY ©
I, Warren J. Wiggins, President of the debtor, declare under penalty of perjury that the
foregoing amendment’ of Schedule F is true and correct to the best of my" knowledge;
information and belief. —
W W Contractors, Inc.

02/20/2020 /s/___ Warren J, Wiggins, President
Date © BY? Warren J. - Wiggins, President

 

. ‘CERTIFICATE OF. MAILING
I hereby certify that on this 20" day of February, 2020, that a copy of the foregoing Mended
Schedule F was served electronically or mailed first class, postage prepaid to:. .

 

 

Gerard R. Vetter, Esquire Sunbelt Rentals, Inc.
Assistant U. 8. Trustee P. O. Box 409211
6305 Ivy Lane, Suite 600 Atlanta, GA 30384-9211
Greenbelt, MD 20770
gerard.r.vetter(@usdoj.gov,
Binswanger Enterprises, LLC Terminix International
965 Ridge Lake Blvd. 10715 Red Run Blvd.
Memphis, TN 38120 — Owings Mills, MD 21117
BG&E Nationwide Credit
110 W. Fayette St., 5503 Cherokee Ave.
Baltimore, MD. 21201 Alexandria, VA’22312

/s/ Marc R. Kivitz.

Marc R. Kivitz.

Trial Bar No. 02878

Suite 1330

201 North Charles Street

Baltimore, Maryland 21201
(410) 625-2300

Facsimile: (410) 567-0140
Email: mkivitz@aol.com
Attorney for debtor

WW CONT: SCH F AMD

 
